Posner, Circuit Judge,
dissenting.
The majority opinion upholds the denial of relief to Ray Fuller, a Jamaican citizen who seeks relief against removal to Jamaica. His ground for relief is that in Jamaica he would face a likelihood of persecution and torture because he is bisexual. The merit of his claim depends on how two issues are resolved: whether .Fuller is bisexual and whether bisexuals are persecuted in Jamaica. The rejection of the second point by the Immigration Judge, upheld by the Board of Immigration Appeals, is cursory and unconvincing; but if he isn’t bisexual the error is harmless. But the rejection of his claim to be bisexual is also unconvincing. The immigration judge emphasized such things as Fuller’s lack of detailed recollection of events that go back as far as 1983 and a supposed lack of “proof’ of bisexuality. Well, even members of this panel have forgotten a lot of 33-year-old details. And how exactly does one prove that he (or she) is bisexual? Persuade all one’s male sex partners to testify, to write letters, etc.? No, because most Jamaican homosexuals are not going to go public with their homosexuality given the vicious Jamaican discrimination against lesbian, gay, bisexual, and transgender (“LGBT”) persons, which is undeniable, as I’ll show.
Fuller testified before the immigration judge at length and in detail about his being bisexual and having had numerous sexual relationships with both men and women beginning when he was a pre-teen, and about the hatred directed against LGBT persons in Jamaica, including by members of his own family. He testified that in college he was stoned by other students on several occasions and a few years later taunted as gay by a group of men who sliced his face with a knife. On another occasion he was robbed at gunpoint by a man who called him a “batty man,” which is a Jamaican slur for a homosexual. And he didn’t make that up: see “Batty boy,” Wikipedia, https://en. wikipedia.org/wiki/Batty_boy (last visited Aug. 17, 2016, as were the other websites in this opinion), where we learn that “in 2006 Time Magazine claimed that Jamaica was the worst place in the Americas for LGBT people and one of the most homophobic places in the world.” Sex between men is punishable with up to ten years in jail. Certain Jamaican music, which features hostility to homosexuals, such as in a T.O.K. song ‘Chi Chi Man’ which threatens to burn fire on gays and those in their company, employs the term ‘batty boy’ to disparage LGBT people. One notorious song, ‘Boom Bye Bye’ written by dancehall musician Buju Bant on, advocates violence against batty boys, including shooting them in the head and setting them on fire: *873“Boom bye bye, in a batty bwoy head/Rude boy nah promote no nasty man, dem haft dead.’ ” Our State Department’s Human Rights Reports for 2012 and 2013 confirm the Wikipedia entry, as do a report by Amnesty International and a decision by another federal court of appeals: Brom-field v. Mukasey, 543 F.3d 1071, 1076-77 (9th Cir. 2008).' The immigration judge’s opinion is oblivious to these facts.
Instead she fastened on what are unquestionable, but trivial and indeed irrelevant, mistakes or falsehoods in Fuller’s testimony, for example that he “confused his sisters’ names, mixed up a sister with his mother, and gave different figures for the number of sisters that he had.” What this has to do with his sexual proclivities eludes me. The fact that an applicant for asylum makes mistakes or even lies is material to his asylum claim only if the mistakes or lies are germane — which the mistakes (or lies) about his sisters and mothers were not. He testified without contradiction that his family has rejected him because of his bisexuality; it would be no surprise if, having been rejected by his mother and sisters, he lashed back at them, as by “mixing up” one of his sisters with his mother. But the important point is the irrelevance of his confusing his family relations, leaving me deeply puzzled about the statement in the majority opinion that “we share the IJ’s concerns that Fuller had testified inconsistently when he frequently confused his sisters’ names, called his sister his mother, and misstated how many sisters he had.” The majority opinion does not explain how this inconsistency could have any bearing on the question of Fuller’s sexual orientation.
The immigration judge refused to believe the seven letters from Fuller’s children and friends attesting to his bisexuality. The ground of the refusal was that none of the letter writers — including two ex-boyfriends, living in California and Wisconsin respectively — was available to testify in court and that several letters were stylistically suspicious because they all had been signed “on a signature line made on a series of dots.” There is no explanation of why this should be considered suspicious, since while a signature line is often an unbroken straight line it is sometimes composed of dots or dashes instead. And there is no showing that the ex-boyfriends’ unavailability to testify was attributable to Fuller’s fearing they wouldn’t help his case.
An incident in which Fuller had been shot in Jamaica because of his being a batty man or batty boy was mentioned in a letter stating that he’d been shot not just on that occasion but on multiple occasions, contrary to his testimony that he’d been shot only once. The immigration judge did not indicate the significance of how many times he’d been shot; and if there was exaggeration it was not by Fuller, whose incentive would be to exaggerate the violence visited on him in Jamaica yet instead rejected the exaggeration. The number of times he’d been shot could not be thought to have undermined his evidence that he is bisexual, when his own testimony minimized that number. It is true that Fuller changed his position on the date of the shooting — in his written statement he said it took place while he was in college, which he attended from 1983 to 1988, but in oral testimony he said it took place in 1996. He may have misremembered, or for some personal reason have wanted to change the date — what could the change have to do with whether he is bisexual?
An obvious thing for the judge to have done in an attempt to sort truth from falsity in Fuller’s testimony and the other evidence would have been to ask a psychologist to testify about the credibility of Fuller’s claim to be bisexual. Immigration judges are authorized to do this — author*874ized to select and consult, which they may and usually do on the phone, an expert with expertise relevant to the case at hand.
Nor has any reason been given, either by the immigration judge or by the majority opinion in this court, why if Fuller is not bisexual he would claim to be in an effort to remain in the United States, knowing that if he failed in his effort to remain he would be in grave danger of persecution when having lost his case he was shipped off to Jamaica. No doubt once back in Jamaica he could deny being bisexual — but no one who was either familiar with this litigation, or had been one of his persecutors before he left Jamaica for the United States, would believe (or at least admit to believing) his denial.
There is still another wrinkle to the case ignored by the immigration judge, and that is that homosexuals often are antipathetic to bisexuals. See, e.g., San Francisco Human Rights Commission: LGBT Advisory Committee, Bisexual Invisibility: Impacts and Recommendations (2011), www.lgbtqnation.com/assets/2011/03/bi-invisibility.pdf; “Why Do Gays Hate Bisexuals?” Answers.com, www.answers.eom/Q/ Why_do_Gays_hate_Bisexuals; “What Gay Men Think About Bisexuals,” YouTube, www.youtube.com/watch?v=XUXzNow XVwo. This is not to say that they would be likely to attack Fuller physically when he returned to Jamaica, but they might well talk about his return to the island— the return of a bisexual — and some of the persons to whom they talked might well be heterosexual and want to harm Fuller physically. Word is likely to spread quickly in an island of fewer than three million inhabitants.
The weakest part of the immigration judge’s opinion is its conclusion that Fuller is not bisexual, a conclusion premised on the fact that he’s had sexual relations with women (including a marriage). Apparently the immigration judge does not know the meaning of bisexual. The fact that she refused even to believe there is hostility to bisexuals in Jamaica suggests a closed mind and gravely undermines her critical finding that Fuller is not bisexual.